Citation Nr: 1544305	
Decision Date: 10/16/15    Archive Date: 10/21/15

DOCKET NO.  09-15 356A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1. Entitlement to an initial rating in excess of 10 percent for lumbar spine musculoligamentous strain/sprain.

2. Entitlement to an initial compensable rating for right ring finger scar.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Matthew Schlickenmaier, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 2003 to November 2007.

These matters initially came before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  While the RO in Oakland, California initially forwarded the appeal to the Board, jurisdiction over this case appears to have been subsequently transferred to the RO in Los Angeles, California.

In June 2013, the Board remanded the appeal for a Travel Board hearing.  In July 2015, the Veteran testified before the undersigned at a Travel Board hearing at the RO in Los Angeles, California.  A transcript of the hearing is of record.

At the hearing on appeal, there was an attempt to raise the issue of entitlement to service connection for residuals of a right hand injury.  As of March 24, 2015, it is necessary that any claim for benefits be submitted on an application form prescribed by the Secretary.  38 C.F.R. §§ 3.1(p), 3.155, 3.160 (2015).

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into account the existence of these electronic records.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.



REMAND

At the July 2015 hearing, the appellant reported receiving regular treatment for his back and right finger through the VA Greater Los Angeles Healthcare System, to include the Lancaster Community Based Outpatient Clinic and the Sepulveda Ambulatory Care Center.  The only VA treatment records currently associated with the claims file are mental health treatment records from the Sacramento VA Medical Center.  Hence, there are outstanding relevant treatment records that must be obtained.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

VA's duty to assist a veteran includes providing a thorough and contemporaneous examination when the record does not adequately reveal the current state of the disability.  In this case, at the July 2015 hearing, the Veteran reported that his low back disability had worsened since the most recent September 2007 VA examination.  As the current examination took place nearly eight years ago, it likely does not reflect the current state of the spine disorder and another examination must be scheduled.  Olson v. Principi, 3 Vet. App. 480, 482 (1992).

Accordingly, the case is REMANDED for the following action:

1. Obtain all outstanding VA treatment records associated with the VA Greater Los Angeles Healthcare System, to include but not limited to the Lancaster Community Based Outpatient Clinic and the Sepulveda Ambulatory Care Center.  If the AOJ cannot locate such records, the AOJ must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The AOJ must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim.  The claimant must then be given an opportunity to respond.

2. Thereafter, the Veteran must be afforded a VA examination to determine the current severity of his lumbar spine musculoligamentous strain/sprain.  In accordance with the latest worksheet for rating spine disorders, the examiner is to provide a detailed review of the appellant's pertinent medical history, current complaints, and the nature and extent of his current disorder.  The examiner must specify in the report that the claims file, consisting of Virtual VA and VBMS files, has been reviewed.
 
3. After the development requested has been completed, the AOJ should review any report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures at once.
 
4. After completing any additional development deemed necessary, readjudicate the claims.  If any benefit requested on appeal is not granted to the Veteran's satisfaction, the appellant and his representative should be furnished a supplemental statement of the case, and provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




